Citation Nr: 1809383	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for a right bicep muscle disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for a left foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982, from June 1984 to September1992, and from March 1994 to May 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico.

The Board notes that in addition to the issues discussed herein, the RO has also certified the Veteran's increased rating claims for hypertension, hearing loss, and a right knee disorder.  Nevertheless, the Board finds that these issues are not properly before the Board as the Veteran did not file a substantive appeal as to those issues.  As such, the Board has no jurisdiction over these claims.  

Lastly, the Board notes that the Veteran submitted a timely substantive appeal for his increased rating claim for a back disorder in May 2014.  However, it is unclear if the RO is still developing this claim.  As such, the Board declines to take jurisdiction over this issue, but instead refers this claim to the RO for certification to the Board if no further development has been requested.  

The issue of entitlement to increased ratings for a left foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire period under appeal, the Veteran's right bicep disorder has been manifested by moderate muscle impairment.  


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no more, for a right bicep disorder have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5305 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

The Veteran is seeking an increased rating for his service-connected right bicep disorder.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran's right bicep disorder has been assigned a 10 percent rating under 38 C.F.R. § 4.73 (2017), DC 5305 (injuries to Muscle Group V).  

All muscle injuries are rated based on a scale characterized by "slight," "moderate," "moderately severe" and "severe," and each of these terms is defined by a specific set of characteristics categorized by 1) type of injury, 2) history and complaint, and 3) objective findings.  38 C.F.R. § 4.56(d).  

In cases where a muscle group injury does not arise from an actual penetrating wound, a compensable rating is warranted for Muscle Group V in either the dominant or non-dominant extremity where the injury is "moderate" in nature (10 percent), and "moderately severe" (20 percent).  See 38 C.F.R. §§ 4.56(d)(4); 4.73, DC 5305.  Under 38 C.F.R. § 4.56(d)(2), signs and symptoms of a "moderate" muscle injury include: some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  On the other hand, evidence of a "moderately severe" muscle injury include: indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

After a review of the evidence of record, the Board concludes that a rating of 10 percent, but no more, is warranted for the Veteran's injury to Muscle Group V.  Overall, while there have been some instances of right bicep weakness, such weakness appears to be "moderate" at most.  Moreover, there is insufficient impairment of coordination or movement of the muscle that is indicative of an injury that is "moderately severe."

Specifically, at a VA examination in June 2009, the Veteran indicated that he had right bicep weakness and pain that limited his activities of daily living.  On examination, the examiner determined that the Veteran had some muscle atrophy in his right bicep.  Further, while some weakness was noted, the Veteran's muscle function and strength were reported as normal.  Moreover, the examiner indicated that the Veteran's right bicep disorder does not impact the majority of his activities of daily living.  

Similarly, the Veteran's VA treatment records do not reflect signs or symptoms of moderately severe muscle impairment in Muscle Group V.  Of note, the June 2009 and September 2009 treatment records indicate that his right bicep disorder was "stable" and there was no evidence of decreased strength or function.  

Therefore, based on evidence of record, the Board determines that a rating of 10 percent, but no more, for the Veteran's right bicep disorder is warranted.   

The Board has also considered whether any other muscle groups could have been impacted.  Nevertheless, the evidence is clear that the Veteran does not have an injury to any of the remaining Muscle Groups that is compensable under 38 C.F.R. § 4.73.  See 38 C.F.R. § 4.56(d)(4). 

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his right bicep injury is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his muscle group injury according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right bicep injury has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this regard, while the Veteran reported that his is retired/unemployed, the Veteran does not assert and the record does not suggest that the Veteran is unable to maintain substantial and gainful employment as a result of his service-connected disabilities.  Therefore, the Board finds that the question of entitlement to TDIU has not been raised by the record.  See Rice, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA examinations are associated with the claims file.  VA provided relevant and adequate examinations.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, recognition is given to the Veteran's claim that his most recent VA examination for the issues on appeal is now over 8 years old and his right bicep disorder has increased in severity, and as a result, he is entitled to a new examination.  However, in the context of increased rating claims, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, despite the Veteran's contentions to the contrary, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right bicep disorder since his last VA examination.  In fact, the Board specifically notes that it appears the Veteran has not received regular treatments or examinations for his right bicep disorder.  Therefore, a new examination is not warranted.  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial disability rating of 10 percent, but no more for a right bicep disorder is granted.


REMAND

The Veteran was afforded a VA examination in August 2015 to assess the nature and severity of his service-connected left foot disability.  However, this examination was not considered by the RO in its most recent March 2014 statement of the case, and the Veteran did not waive initial RO consideration of this evidence.  Therefore, a remand is required in order for the RO to consider the evidence and for the issuance of an appropriate supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304(c) (2017).

Accordingly, the case is REMANDED for the following action:

The AOJ should undertake any additional action it deems necessary in order to properly adjudicate and determine if the Veteran is entitled to an increased rating for his left foot disorder.  If the claim is not fully granted, a SSOC should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


